Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alan Weisberg on 2/25/2022.
The application has been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) A method of supporting Adaptive Bit Rate, ABR, video resolution shaping of a video data stream of a video session transferred by a User Plane Function, UPF, in a Service Based Architecture, SBA, domain deployed in a telecommunications system, the UPF being a network node, the method comprising: 
determining, by the UPF, a video resolution of a video data stream received by the UPF by computing a video resolution state of a video chunk of the received video data stream in which the video resolution state is an estimated resolution of the video chunk; 
establishing, by the UPF, based on the determined video resolution, a required video resolution and a Maximum Bit Rate, MBR, of the video session, a video resolution shaping level 
applying, by the UPF, the video resolution shaping on the received video data stream;
transferring, by the UPF to a client device, the received video data stream at which the video resolution shaping is applied; 
establishing the video resolution shaping level being performed by the UPF implementing a Reinforcement Learning Agent, RLA, operating with an observation space comprising the determined video resolution, a reward space comprising a reward based on the computed video resolution state and the required video resolution, the reward being computed, by the UPF, additionally based on overall network load; and 
an action space comprising video resolution shaping levels to be applied at the received video data stream, the video resolution shaping level comprising a bit rate of the video data stream to be transferred by the UPF to the client device, and the video resolution shaping level being applied, by the RLA selecting a video resolution shaping level from the action space based on the video resolution state, the reward, a level of operation of the RLA, and the MBR of the video session.

2. (Cancelled).

3. (Previously Presented) The method according to claim 1, wherein the reward is computed, by the UPF, additionally based on at least one of an estimation of Quality of Experience, QoE, of the video session, video session throughput at the UPF, estimated resolutions of previous video chunks, and network transmission parameters.

4.-12. (Cancelled).

13. (Currently Amended) A User Plane Function, UPF, in a Service Based Architecture, SBA, domain deployed in a telecommunications system, the UPF being a network node, the UPF implementing a Reinforcement Learning Agent, RLA, operating with an observation space, a reward space, and an action space comprising video resolution shaping levels to be applied at a received video data stream supporting Adaptive Bit Rate, ABR, video resolution shaping of a video data stream of a video session to be transferred by the UPF, the UPF being configured to: 
determine, by the UPF, a video resolution of a video data stream received by the UPF by computing a video resolution state of a video chunk of the received video data stream in which the video resolution state is an estimated resolution of the video chunk; 
establish, by the UPF, based on the determined video resolution, a required video resolution and a Maximum Bit Rate, MBR, of the video session, a video resolution shaping level to be applied at the received video data stream, for achieving the required video resolution of the video session; 
apply, by the UPF, the video resolution shaping on the received video data stream; 
transfer, by the UPF to a client device, the received video data stream at which the video resolution shaping is applied; 
establishing the video resolution shaping level being performed by the UPF implementing a Reinforcement Learning Agent, RLA, operating with an observation space comprising the determined video resolution, a reward space comprising a reward based on the 
an action space comprising video resolution shaping levels to be applied at the received video data stream, the video resolution shaping level comprising a bit rate of the video data stream to be transferred by the UPF to the client device, and the video resolution shaping level being applied, by the RLA selecting a video resolution shaping level from the action space based on the video resolution state, the reward, a level of operation of the RLA, and the MBR of the video session.

14. (Cancelled).

15. (Cancelled).

16. (Previously Presented) The UPF according to claim 13, wherein the reward is computed, by the UPF, additionally based on at least one of, an estimation of Quality of Experience, QoE, of the video session, video session throughput at the UPF, estimated resolutions of previous video chunks, and network transmission parameters.
Allowable Subject Matter
Claims 1, 3, 13, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest in combination with the other recited limitations: 
“establishing the video resolution shaping level being performed by the UPF implementing a Reinforcement Learning Agent, RLA, operating with an observation space 
For example, the closest prior art Qiu et al. discloses a system implementing a reinforcement learning agent operating by observing state information (st) including the playback buffer occupancy, past bitrate decisions, and some raw network information (e.g., throughput measurements).  At each time step t, the agent takes st as inputs, and computes the action, i.e., the bitrate to choose for next segment.  The resulting QoE is then observed and passed back to the agent as a reward (see section 2 and 3).
However, Qui does not teach or suggest the reward being computed, by the UPF, additionally based on overall network load.  Further, Qui teaches selecting a bitrate of the video data stream, which is understood to be the video resolution shaping level, however Qui does not disclose the bit rate is of a video data stream to be transferred by the UPF to the UE because in the system of Qui the reinforcement agent is implemented in the client device (UE) and not a UPF (user plane function) of a network node that transfers the video data stream to the UE; Further, Qui does not disclose the RLA selecting a video resolution shaping level from the action space based on the video resolution state, the reward, a level of operation of the RLA, and the MBR (maximum bit rate) of the video session.  Instead, Qui discloses the RLA selects the bitrate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        

/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424